DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8-18 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Faller (4,221,320). Faller discloses, in fig.  5, 
	Re-claims 1, 12 an apparatus, comprising:
a container 74 having a base, and a front wall, a rear wall and first sidewalls, wherein said first sidewalls extend from said base, wherein said base, said front wall, said rear wall and said sidewalls form an opening ; and
a sleeve 70 configured to receive said container, wherein said sleeve comprises a top portion, a bottom portion, and second sidewalls , wherein said second sidewalls connect said top portion and said bottom portion,

wherein said container receives a food product at said opening and slides into said sleeve enclosing said food product,
wherein said container slides partially away from said sleeve and said food product positions at said front wall of said container such that said food product is surrounded by said top portion, said bottom portion, and said second sidewalls of said sleeve, and
wherein said container slides progressively into said sleeve pushing said food product for consumption by a user.
Re-claims 2, 15, wherein said container comprises at least one partition wall extending from said base parallel to said front wall and said rear wall for partitioning said container.
Re-claims 4, 5, wherein said front wall is flat; wherein said rear wall is flat.
Re-claims 8, 9, 13, 14, wherein said container comes in a square or rectangular configuration; and  wherein said sleeve forms a square or rectangular configuration with said top portion, said bottom portion, and said second sidewalls having a hollow structure for receiving said container.
Re-claim 10, 11, wherein said container is made from paper material; wherein said sleeve is made from  paper material.
Re-method claims 16-18, Faller disclose an invention comprising limitations substantially as claimed; therefore, the invention of Faller is capable of performing the steps as claimed.

Claims 1, 3-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Waddington (10,232,976) . Waddington discloses, in figs.  9, 10,
Re-claims 1, 12 an apparatus, comprising:
a container 5 having a base  and a front wall , a rear wall and first sidewalls 7, wherein said first sidewalls extend from said base, wherein said base, said front wall, said rear wall and said sidewalls form an opening 55; and
a sleeve 39 configured to receive said container, wherein said sleeve comprises a top portion, a bottom portion, and second sidewalls, wherein said second sidewalls connect said top portion and said bottom portion,
wherein said container receives a food product at said opening and slides into said sleeve enclosing said food product,
wherein said container slides partially away from said sleeve and said food product positions at said front wall of said container such that said food product is surrounded by said top portion, said bottom portion, and said second sidewalls of said sleeve, and
wherein said container slides progressively into said sleeve pushing said food product for consumption by a user.
	Re-claim 3, wherein said front wall 14 is curved. 
Re-claim 4, wherein said front wall is flat (see figs 13, 14).
Re-claim 5, wherein said rear 19 wall is flat.
Re-claim 6, wherein a front end of each of said top portion, and said bottom portion of said sleeve is curved for creating a gap between said sleeve and said container at said front wall for allowing said user to pull out said container from said sleeve.
Re-claim 7,  wherein said rear wall comprises a cut-section 35 for allowing said user to pull or push said container into said sleeve.
Re-claim 8, wherein said container comes in a square or rectangular configuration. 
Re-claim 9,  wherein said sleeve forms a square or rectangular configuration with said top portion, said bottom portion, and said second sidewalls having a hollow structure for receiving said container.
Re-claims 10, 11, 13, 14 wherein said container is made from paper material;
wherein said sleeve is made from paper material.
Re-method claims 16, and 18-20, Waddington discloses an invention comprising limitations substantially as claimed; therefore, the invention of Waddingon is capable of performing the steps as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         December 3, 2022